             Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 1 of 23

       OR IC1I 1~AL
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                           -   -   -   -   -   X

    UNITED STATES OF AMERICA
                                                                       SEALED
                    -   V.    -                                        INDICTMENT

       NYSHI~M SPENCER,                                                20 Cr.
                   ·a/k/a "Willy,"
       LAFONE ELEY,
                                                                   .
                                                                                    1
       STEFVON ELEY,
                    a/k/a "Fon Fon,"

                    a/k/a "Balla,"
                                                               2~0 CID/I
        SHALIK JENKINS,
                    a/k/a "Sha Money,"
                    a/k/a "Double O,"
       MALIK TUNSTALL,
                    a/k/a "Leaky,"
        PRICE TUNSTALL,
                    a/k/a "P-Black,"
       ,NA,pIR VINCENT,
      "'A;J";;:LhN
        ~ "'..,,\f~ •~
                       GONZALEZ,
  .. • ·••'a/k/a "Bobby,"
··J~.JONELL DANFORTH,
    ~               a/k/a "JD,"
        ELIJAH BURT,
                    a/k/a "Dizzy," and
        ASHANAE MCLAUGHLIN,

                                         Defendants.
                                                                X


                                          COUNT ONE
                                  (Racketeering Conspiracy)
                                       ALL DEFENDANTS

                  The Grand Jury charges:

                  1.         From at least in or about 2011, up to and including

   in or about January 2020,              NYSHIEM SPENCER, a/k/a "Willy," LAFONE

  ELEY, a/k/a "Fon Fon," STEFVON ELEY, a/k/a "Balla," SHALIK JENKINS,

  a/k/a "Sha Money," a/k/a "Double O," MALIK TUNSTALL, a/k/a "Leaky,"
          Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 2 of 23



PRICE TUNSTALL,         a/k/a "P-Black," NASIR VINCENT,        ALLAN GONZALEZ,

a/k/a "Bobby," JONELL DANFORTH,                a/k/a "JD," ELIJAH BURT,     a/k/a

"Dizzy," and ASHANAE MCLAUGHLIN, the defendants, and others known

and unknown, were members and associates of the Monroe Houses Crew

("Monroe      Houses       Crew"     or   the     "Enterprise"),   a    criminal

organization whose members and associates engaged in, among other

things,    narcotics      trafficking,     bank fraud,     robberies,   and acts

involving murder and assault.              The Monroe Houses Crew operated

principally in the vicinity of the                James Monroe Houses      in the

Soundview neighborhood of the Bronx, New York.

             2.     The Monroe Houses Crew,         including its leadership,

membership,       and     associates,     constituted    an   "enterprise,"    as

defined by Title 18, United States Code, Section 1961(4), that is,

a group of individuals associated in fact,                although not a legal

entity.     The Monroe Houses Crew constituted an ongoing organization

whose members functioned as a continuing unit for a common purpose

of achieving the objectives of the Monroe Houses Crew.                     At all

times   relevant        to this    Indictment,    the Monroe Houses     Crew has

engaged in,       and its activities affected,          interstate and foreign

commerce.

             3.     NYSHIEM SPENCER, a/k/a "Willy," LAFONE ELEY, a/k/a

"Fon Fon," STEFVON ELEY, a/k/a "Balla," SHALIK JENKINS, a/k/a "Sha

Money," a/k/a "Double O," MALIK TUNSTALL,                a/k/a "Leaky," PRICE

TUNSTALL,    a/k/a "P-Black," NASIR VINCENT,             ALLAN GONZALEZ,    a/k/a

                                           2
         Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 3 of 23



"Bobby," JONELL DANFORTH, a/k/a "JD," ELIJAH BURT, a/k/a "Dizzy,"

and   ASHANE      MCLAUGHLIN,   the    defendants,        participated         in    the

operation of the Monroe Houses Crew, and participated in unlawful

and other activities in furtherance of the conduct of the Monroe

Houses Crew's affairs.

                    Purposes of.the Monroe Houses Crew

             4.     The purposes of the Monroe Houses Crew included the

following:

                    a.   Enriching the members and associates of the

Monroe    Houses     Crew   through,         among    other      things,     ( 1)    the

distribution of narcotics,          including cocaine,        cocaine base in a

form commonly known as "crack," and marijuana;                   (2) robberies; and

(3) bank fraud.

                    b.   ]?reserving and protecting the              power     of    the

Monroe Houses Crew and its members and associates through murder,

robberies,· assaults,       other     acts     of    violence,     and     threats    of

violence.

                    c.   Promoting and enhancing the Monroe Houses Crew

and the reputation and activities of its members and associates.

               Means and Methods of the Monroe Houses Crew

             5.     Among the means and methods employed by the members

and associates in conducting and participating in the conduct of

the affairs of the Monroe Houses Crew were the following:




                                         3
        Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 4 of 23



                  a.      Members and associates of the Monroe Houses

Crew committed,        conspired to commit, attempted and threatened to

commit acts of violence, including acts involving murder, robbery,

and   assault,    to    protect   and   expand   the   Monroe   Houses   Crew's

criminal operations,        resolve disputes within the Monroe Houses

Crew, and against rival gang members and disfavored members of the

Monroe Houses Crew.

                  b.      Members and associates of the Monroe Houses

Crew used violence and threats of violence,              including robberies

and acts involving murder and assault, against others,              including

in particular rival gang members.

                  c.      Members· and associates of the Monroe Houses

Crew sold narcotics,        including cocaine,     cocaine base in a form

commonly known as "crack," and marijuana.

                  d.      Members and associates of the Monroe Houses

Crew committed bank fraud by depositing checks containing false

information      into     bank    accounts   controlled    by    members    and

associates of the Monroe Houses Crew.

                  e.      Members and associates of the Monroe Houses

Crew possessed, stored, and used firearms and ammunition.

                         The Racketeering Conspiracy

           6.     From at least in or about 2011, up to and including

in or about January 2020, in the Southern District of New York and

elsewhere, NYSHIEM SPENCER, a/k/a "Willy," LAFONE ELEY, a/k/a "Fon

                                        4
•'
              Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 5 of 23



     Fon,"    STEFVON   ELEY,    a/k/ a    "Balla,"     SHALIK JENKINS,          a/k/ a    "Sha

     Money," a/k/a "Double O," MALIK TUNSTALL,                    a/k/a "Leaky," PRICE

     TUNSTALL,    a/k/a "P-Black," NASIR VINCENT,               ALLAN GONZALEZ,           a/k/a

     "Bobby," JONELL DANFORTH, a/k/a "JD," ELIJAH BURT, a/k/a "Dizzy,"

     and ASHANAE     MCLAUGHLIN,        the    defendants,      and     others    known     and

     unknown, being persons employed by and associated with the Monroe

     Houses   Crew   described     in      Paragraphs    One    through       Five   of    this

     Indictment,     knowingly      combined,         conspired,       confederated,        and

     agreed together and with each other to violate the racketeering

     laws of the United States, to wit,                Section 1962(c)        of Title 18,

     United States Code, that is, to conduct and participate, directly

     and indirectly, in the conduct of the affairs of the Monroe Houses

     Crew, which was engaged in, and the activities of which affected,

     interstate and foreign commerce, through a pattern of racketeering

     activity consisting of:

                        a.      Multiple      acts    involving       murder,     chargeable

     under the following provisions of state law:                     New York Penal Law,

     Sections     125.25,    125.27       (murder),    105.15        (conspiracy),    110.00

     (attempt), and 20.00 (aiding and abetting);

                        b.      Multiple      acts    involving      robbery,     chargeable

     under the following provisions of state law:                     New York Penal Law,

     Sections     160.00,    160.05,      160.10,     160.15    (robbery),       105.05     and

     105.10     (conspiracy),     110.00       (attempt),      and    20.00      (aiding    and

     abetting);

                                                5
          Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 6 of 23



                         c.     Multiple         acts    indictable        under        Title    18,

United States Code, Sections 1344 (bank fraud), and 2 (aiding and

abetting); and

                         d.     Multiple offenses involving the distribution

of controlled substances,                     including cocaine,          cocaine base in a

form commonly known as "crack," and marijuana,                             chargeable under

Title 21, United States Code, Sections 841 (a) (1)                         (distribution and

possession with intent to distribute)                        and 846       (conspiracy),         and

Title 18, United States Code, Section 2 (aiding and abetting)

                7.       It was a part of the conspiracy that each defendant

agreed    that       a     conspirator         would    commit    at    least     two     acts    of

racketeering activity in the conduct of the affairs of the Monroe

Houses Crew.

                         NOTICE OF SPECIAL SENTENCING FACTORS

                8.       On    or     about    October     31,    2017,    in     the     Southern

District of New York, NYSHIEM SPENCER, a/k/a "Willy," and others

known     and    unknown,            knowingly    and    intentionally          murdered        Luis

Vargas,    and aided and abetted the same,                        in that,        (1)    with the

intent to cause the death of Luis Vargas, SPENCER caused the death

of   Vargas;         and,      (2)    under     circumstances          evincing     a     depraved

indifference          to      human    life,     SPENCER    did    recklessly           engage    in

conduct which created a grave risk of death to another person, and

thereby caused the death or Vargas,                        to wit,      SPENCER and others

planned and helped carry out a shooting that resulted in the death

                                                   6
          Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 7 of 23



of Luis Vargas in the vicinity of 1715 Randall Avenue in the Bronx,

New York, in violation of New York Penal Law, Sections 125.25 and

20.00.

            (Title 18, United States Code, Section 1962(d) .)

                               COUNT TWO
         (Violent Crime in Aid of Racketeering - June 25, 2017)
                              LAFONE ELEY

             The Grand Jury further charges:

             9.       At    all   times   relevant         to    this     Indictment,     the

Monroe Houses Crew, as described in paragraphs 1 through 5 of Count

One of this          Indictment,    which are repeated and incorporated by

reference       as     though     fully   set      forth        herein,     including     its

leadership, membership, and associates, constituted an enterprise,

as that term is defined in Title 18, United States Code, Section

1959 (b) (2),     that is, an association in fact of individuals which

engaged in, and the activities of which affected,                           interstate and

foreign commerce.           The Monroe Houses Crew constituted an ongoing

organization whose members functioned as a continuing unit for a

common purpose of achieving the objectives of the Monroe Houses

Crew.

             10.       At   all   times   relevant         to    this      Indictment,    the

Monroe Houses Crew, through its members and associates, engaged in

racketeering activity, as that term is defined in Title 18, United

States     Code,       Sections     1961(1)       and    1959(b) (1),         namely     acts

involving       murder,     in    violation       of    New     York      Penal   Law,   acts

                                              7
            Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 8 of 23



involving       robbery,        in   violation         of    New     York    Penal   Law,    acts

indictable under Title 18, United States Code, Sections 1344 (bank

fraud) and 2, and offenses involving the distribution of controlled

substances,         including cocaine,            cocaine base in a             form commonly

known as "crack," and marijuana, chargeable under Title 21, United

States Code, Sections 812, 841 (a) (1), and 846, and Title 18, United

States Code, Section 2.

               11.    On or about June 25, 2017, in the Southern District

of    New    York    and   elsewhere,        LAFONE         ELEY,    a/k/a    "Fon   Fon,"   the

defendant, and others known and unknown, as consideration for the

receipt of,         and as consideration for a promise and agreement to

pay, a thing of pecuniary value from the Monroe Houses Crew, and

for    the    purpose      of    gaining      entrance          to    and    maintaining     and

increasing       position       in   the     Monroe         Houses    Crew,    an    enterprise

engaged in racketeering activity,                      as described above,            knowingly

assaulted      an    individual       with    a       dangerous      weapon,    attempted      to

assault an individual with a dangerous weapon,                               and attempted to

murder an individual, and aided and abetted the same, to wit, ELEY

and others shot at a rival gang member in the vicinity of the James

Monroe Houses in the Bronx,                New York,          and aided and abetted the

same, in violation of New York Penal Law, Sections 120.05, 120.14,

12 5. 2 5, 110. 0 0, and 2 0. 0 0.

            (Title 18, United States Code, Sections 1959 (a) (3),
                        19 5 9 (a) ( 5) , (a) ( 6) , and 2 . )



                                                  8
           Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 9 of 23



                                       COUNT THREE
                            (Firearm Offense - June 25, 2017)
                                       LAFONE ELEY

                The Grand Jury further charges:

                12.        On or about June 25, 2017, in the Southern District

of New York, LAFONE ELEY, a/k/a "Fon Fon," the defendant, during

and   in    relation            to    a    crime    of       violence          for   which   he    may     be

prosecuted in a court of the United States,                                         namely the violent

crime      in   aid        of    racketeering               charged       in     Count    Two     of     this

Indictment,           knowingly           did     use       and   carry         a    firearm,      and     in

furtherance           of    such      crime,       did       possess       a     firearm,       which    was

brandished and discharged, and did aid and abet the same.

  (Title 18, United States Code, Sections 924 (c) (1) (A) (i),                                     (ii),
                          (iii) , and 2 . )

                              COUNT FOUR
        (Violent Crime in Aid of Racketeering - June 30, 2017)
                             STEFVON ELEY

                The Grand Jury further charges:

                13.        At   all       times    relevant          to    this       Indictment,        the

Monroe Houses Crew, as described in paragraphs 1 through 5 of Count

One of this           Indictment,           which are repeated and incorporated by

reference        as        though         fully    set       forth        herein,        including        its

leadership, membership, and associates, constituted an enterprise,

as that term is defined in Title 18, United States Code, Section

1959(b) (2),      that is, an association in fact of individuals which

engaged in, and the activities of which affected, interstate and



                                                        9
            Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 10 of 23



foreign commerce.            The Monroe Houses Crew constituted an ongoing

organization whose members functioned as a continuing unit for a

common purpose of achieving the objectives of the Monroe Houses

Crew.

                14.    At   all       times   relevant       to     this     Indictment,    the

Monroe Houses Crew, through ~ts members and associates, engaged in

racketeering activity, as that term is defined in Title 18, United

States        Code,    Sections         1961(1)      and    1959(b) (1),        namely     acts

involving       murder,      in       violation      of    New    York     Penal    Law,   acts

involving       robbery,         in   violation      of    New     York    Penal    Law,   acts

indictable under Title 18, United States Code, Sections 1344 (bank

fraud) and 2, and offenses involving the distribution of controlled

substances,          including cocaine,           cocaine base in a            form commonly

known as "crack," and marijuana, chargeable under Title 21, United

States Code, Sections 812, 841 (a) (1), and 846, and Title 18, United

States Code, Section 2.

                15.    On or about June 30, 2017, in the Southern District

of    New     York    and   elsewhere,        STEFVON       ELEY,     a/k/a     "Balla,"    the

defendant, and others known and unknown, as consideration for the

receipt of,          and as consideration for a promise and agreement to

pay, a thing of pecuniary value from the Monroe Houses Crew, and

for     the    purpose      of    gaining      entrance      to     and    maintaining      and

increasing       position        in    the    Monroe      Houses     Crew,     an   enterprise

engaged in racketeering activity,                     as described above,            knowingly

                                                10
           Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 11 of 23



assaulted an individual with a dangerous weapon and attempted to

murder an individual, and aided and abetted the same, to wit, ELEY

shot and injured a member of the Monroe Houses Crew who had fallen

out of favor with other members of the Monroe Houses Crew, in the

vicinity of the James Monroe Houses in the Bronx,                                  New York,       in

violation of New York Penal Law, Sections 120.05, 125.25, 110.00,

and 20.00.

           (Title 18, United States Code, Sections 1959 (a) (3),
                           19 5 9 (a) ( 5 ) , and 2 . )

                                       COUNT FIVE
                            (Firearm Offense - June 30, 2017)
                                      STEFVON ELEY

                The Grand Jury further charges:

                16.        On or about June 30, 2017, in the Southern District

of New York,           STEFVON ELEY,           a/k/a "Balla," the defendant,               during

and   in    relation            to   a   crime   of       violence       for   which   he .may be

prosecuted in a court of the United States,                                   namely the violent

crime      in   aid        of    racketeering         charged       in    Count    Four   of    this

Indictment,           knowingly          did   use        and   carry     a    firearm,   and      in

furtherance           of    such     crime,      did      possess    a     firearm,    which     was

brandished and discharged, and did aid and abet the same.

  (Title 18, United States Code, Sections 924 (c) (1) (A) (i),                             (ii),
                          (ii i ) , and 2 . )




                                                     11
          Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 12 of 23



                                COUNT SIX
         (Violent Crime in Aid of Racketeering - May 30, 2018)
                              STEFVON ELEY

            The Grand Jury further charges:

             17.      At   all     times   relevant      to    this     Indictment,     the

Monroe Houses Crew, as described in paragraphs 1 through 5 of Count

One of this          Indictment,    which are repeated and incorporated by

reference       as    though     fully     set   forth        herein,     including     its

leadership, membership, and associates, constituted an enterprise,

as that term is defined in Title 18, United States Code, Section

1959 (b) (2),    that is, an association in fact of individuals which

engaged in, and the activities of which affected,                         interstate and

foreign commerce.          The Monroe Houses Crew constituted an ongoing

organization whose members functioned as a continuing unit for a

common purpose of achieving the objectives of the Monroe Houses

Crew.

            18.       At   all    times    relevant      to    this     Indictment,     the

Monroe Houses Crew, through its members and associates, engaged in

racketeering activity, as that term is defined in Title 18, United

States    Code,        Sections      1961(1)     and     1959 (b) (1),      namely     acts

involving       murder,     in    violation      of    New    York      Penal   Law,   acts

involving       robbery,    in     violation     of    New     York     Penal   Law,   acts

indictable under Title 18, United States Code, Sections 1344 (bank

fraud) and 2, and offenses involving the distribution of controlled

substances,      including cocaine,            cocaine base in a           form commonly

                                            12
..
                 Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 13 of 23



     known as "crack,        11
                                  and marijuana, chargeable under Title 21, United

     States Code, Sections 812, 841 (a) (1), and 846, and Title 18, United

     States Code, Section 2.

                     19.    On or about May 30, 2018, in the Southern District

     of    New     York    and     elsewhere,        STEFVON       ELEY,     a/k/a    "Balla,   11
                                                                                                     the

     defendant, and others known and unknown, as consideration for the

     receipt of,          and as consideration for a promise and agreement to

     pay, a thing of pecuniary value from the Monroe Houses Crew, and

     for    the     purpose        of   gaining      entrance        to    and   maintaining         and

     increasing       posi tiori        in   the    Monroe       Houses     Crew,    an   enterprise

     engaged in racketeering activity,                         as described above,         knowingly

     assaulted       an    individual        with    a        dangerous    weapon,    at tempted      to

     assault an individual with a dangerous weapon,                              and attempted to

     murder an individual, and aided and abetted the same, to wit, ELEY

     shot at rival gang members in the vicinity of Rosedale Avenue and

     Randall Avenue in the Bronx, New York, and aided and abetted the

     same, in violation of New York Penal Law, Sections 120.05, 120.14,

     125.25, 110.00, and 20.00.

                 (Title 18, United States Code, Sections 1959 (a) (3),
                             1 9 5 9 (a) ( 5 ) , (a) ( 6) , and 2 . )

                                            COUNT SEVEN
                                  (Firearm Offense - May 30, 2018)

                     The Grand Jury further charges:

                     20.    On or about May 30, 2018, in the Southern District

     of New York,          STEFVON ELEY,           a/k/a "Balla,      11
                                                                           the defendant,       during

                                                         13
            Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 14 of 23



and    in    relation            to    a    crime    of         violence          for   which   he    may be

prosecuted in a court of the United States,                                         namely the violent

crime       in    aid       of    racketeering                 charged       in     Count    Six     of     this

Indictment,            knowingly            did     use        and   carry              firearms,     and     in

furtherance            of    such          crime,    did        possess       firearms,         which     were

brandished and discharged, and did aid and abet the same, to wit,

ELEY shot at rival gang members in the vicinity of Rosedale Avenue

and Randall Avenue in the Bronx, New York, and aided and abetted

the same.

  (Title 18, United States Code, Sections 924 (c) (1) (A) (i),                                        (ii),
                          (iii) , and 2 . )

                              COUNT EIGHT
      (Violent Crime in Aid of Racketeering - September 14, 2019)
            NASIR VINCENT, JONELL DANFORTH, and ELIJAH BURT

                 The Grand Jury further charges:

                 21.        At   all        times    relevant           to    this        Indictment,       the

Monroe Houses Crew, as described in paragraphs 1 through 5 of Count

One of this            Indictment,            which are repeated and incorporated by

reference         as        though         fully     set        forth        herein,        including       its

leadership, membership, and associates, constituted an enterprise,

as that term is defined in Title 18, United States Code, Section

1959 (b) (2), that is, an association in fact of individuals which

engaged in, and the activities of which affected,                                           interstate and

foreign commerce.                 The Monroe Houses Crew constituted an ongoing

organization whose members functioned as a continuing unit for a


                                                          14
         Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 15 of 23



common purpose of achieving the objectives of the Monroe Houses

Crew.

             22.   At     all   times    relevant      to    this     Indictment,     the

Monroe Houses Crew, through its members and associates, engaged in

racketeering activity, as that term is defined in Title 18, United

States    Code,     Sections      1961(1)      and    1959(b) (1),          namely   acts

involving      murder,    in    violation      of    New    York     Penal    Law,   acts

involving      robbery,    in   violation      of    New     York    Penal    Law,   acts

indictable under Title 18, United States Code, Sections 1344 (bank

fraud) and 2, and offenses involving the distribution of controlled

substances,      including cocaine,         cocaine base in a              form commonly

known as "crack," and marijuana, chargeable under Title 21, United

States Code, Sections 812, 841(a) (1), and 846, and Title 18, United

States Code, Section 2.

            23.    On or about         September 14,        2019,    in the     Southern

District of New York and elsewhere, NASIR VINCENT, JONELL DANFORTH,

a/k/a "JD," and ELIJAH BURT,            a/k/a "Dizzy," the defendants,                and

others known and unknown, as consideration for the receipt of, and

as consideration for a promise and agreement to pay,                         a thing of

pecuniary value from the Monroe Houses Crew, and for the purpose

of gaining entrance to and maintaining and increasing position in

the   Monroe    Houses    Crew,   an    enterprise         engaged    in    racketeering

activity,      as described above,        knowingly assaulted an individual

with a dangerous weapon, and aided and abetted the same, to wit,

                                          15
       Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 16 of 23



VINCENT, DANFORTH, BURT, and others slashed a rival. gang member in

the vicinity of 670 Castle Hill Avenue in the Bronx, New York, in

violation of New York Penal Law,            Sections 120.05 and 20.00,          and

aided and abetted the same.

    (Title 18, United States Code, Sections 1959 (a) (3) and 2.)

                           COUNT NINE
                      (Narcotics Conspiracy)
NYSHIEM SPENCER, SHALIK JENKINS, MALIK TUNSTALL, PRICE TUNSTALL,
       NASIR VINCENT, ALLAN GONZALEZ, and JONELL DANFORTH

            The Grand Jury further charges:

            24.     From at least in or about 2011, up to and including

in or about January 2020, in the Southern District of New York and

elsewhere, NYSHIEM SPENCER,         a/k/a "Willy," SHALIK JENKINS,         a/k/a

"Sha Money," a/k/a "Double O," MALIK TUNSTALL, a/k/a "Leaky," PRICE

TUNSTALL,   a/k/a "P-Black," NASIR VINCENT,             ALLAN GONZALEZ,       a/k/a

"Bobby,"    and   JONELL   DANFORTH,   a/k/ a    "JD,"   the    defendants,     and

others known and unknown, intentionally and knowingly did combine,

conspire,   confederate, and agree together and with each other to

violate the narcotics laws of the United States.

            25.     It was a part and an object of the conspiracy that

NYSHIEM SPENCER, a/k/a "Willy," SHALIK JENKINS, a/k/a "Sha Money,"

a/k/a "Double O," MALIK TUNSTALL, a/k/a "Leaky," PRICE TUNSTALL,

a/k/a "P-Black," NASIR VINCENT, ALLAN GONZALEZ, a/k/a "Bobby," and

JONELL DANFORTH, a/k/a "JD," the defendants, and others known and

unknown,    would    and   did   distribute     and   possess   with   intent    to



                                       16
..
              Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 17 of 23



     distribute a controlled substance, in violation of Title 21, United

     States Code, Section 841(a) (1).

                    2 6.    The    controlled       substances       that    NYSHIEM     SPENCER,

     a/k/a "Willy," SHALIK JENKINS,                  a/k/a "Sha Money," a/k/a "Double

     O,"    MALIK    TUNSTALL,        a/k/a      "Leaky,"    PRICE       TUNSTALL,     a/k/a    "P-

     Black,"     NASIR       VINCENT,      ALLAN    GONZALEZ,        a/k/a   "Bobby,"      JONELL

     DANFORTH,       a/k/a        "JD,"    and     ELIJAH    BURT,       a/k/a     "Dizzy,"     the

     defendants, and others known and unknown, conspired to distribute

     and    possess        with   intent    to     distribute      were:     (i)     cocaine,    in

     violation of Title 21, United States Code,                       Section 841 (b) (1) (C);

     (ii)   280 grams and more of mixtures and substances containing a

     detectable amount of cocaine base,                     in a   form commonly known as

     "crack," in violation of Title 21,                     United States Code,          Section

     841 (b) (1) (A); and (iii) marijuana, in violation of Title 21, United

     States Code, Section 841 (b) (1) (D).

                     (Title 21, United States Code, Section 846.)

                                            COUNT TEN
                                     (Bank Fraud Conspiracy)
                                       ASHANAE MCLAUGHLIN

                    The Grand Jury further charges:

                    27.     From at least in or about 2015, up to and including

     in or about February 2019,                  in the Southern District of New York

     and elsewhere, ASHANAE MCLAUGHLIN, the defendant, and others known

     and    unknown,        willfully      and    knowingly,       did    combine,     conspire,

     confederate, and agree together and with each other to commit bank

                                                    17
.-
               Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 18 of 23



     fraud, in violation of Title 18, United States Code, Section 1344.

                    28.      It was a part and object of the conspiracy that

     ASHANAE MCLAUGHLIN, the defendant,                 and others known and unknown,

     willfully and knowingly did execute and attempt to execute a scheme

     and artifice to defraud financial                 institutions,      the deposits of

     which     were       then    insured   by    the      Federal    Deposit      Insurance

     Corporation,           and   to   obtain    moneys,     funds,     credits,    assets,

     securities, and other property owned by, and under the custody and

     control of,          such financial    ins ti tut ions,     by means of false and

     fraudulent pretenses, representations, and promises, in violation

     of Title 18, United States Code, Section 1344.

                    (Title 18, United States Code, Section 1349.)

                                         COUNT ELEVEN
                                  (Aggravated Identity Theft)
                                      ASHANAE MCLAUGHLIN

                    The Grand Jury further charges:

                    29.      From at least in or about 2015 up to and including

     at least in or about February 2019,                 in the Southern District of

     New     York     and     elsewhere,    ASHANAE      MCLAUGHLIN,      the   defendant,

     knowingly        did     transfer,     possess,       and   use,     without     lawful

     authority, a means of identification of another person, during and

     in relation to a felony violation enumerated in Title 18, United

     States Code, Section 1028A(c), to wit, MCLAUGHLIN used and aided

     and abetted the use of bank account                    numbers     and debit    account

     numbers of.other individuals in connection with the offense charged

                                                  18
            Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 19 of 23



in Count           Ten of     this     Indictment,            knowing        that   these means         of

identification belonged to other people.

            (Title 18, United States Code, Sections 1028A(a) (1),
                            1028A(b) (2), 'and 2.)

                                  FORFEITURE ALLEGATIONS

                   30.   As a result of committing the racketeering offense

alleged in Count One of this Indictment,                                   NYSHIEM SPENCER,          a/k/a

"Willy,     11
                 LAFONE ELEY, a/k/a "Fon Fon,                 11
                                                                    STEFVON ELEY, a/k/a "Balla,          11




SHALIK           JENKINS,     a/k/a         "Sha   Money,      11
                                                                     a/k/a     "Double    0,   11
                                                                                                     MALIK

TUNSTALL,          a/k/a "Leaky,       11
                                             PRICE TUNSTALL,               a/k/a "P-Black,      11
                                                                                                     NASIR

VINCENT,          ALLAN GONZALEZ,            a/k/a "Bobby,            11
                                                                           JONELL DANFORTH,          a/k/a

"JD,   11
            ELIJAH       BURT,   a/k/a        "Dizzy,    11
                                                                   and ASHANE       MCLAUGHLIN,        the

defendants, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 1963:

                         a.      any        interest          acquired        and    maintained         in

violation of Title 18,                  United States Code,                   Section 1962,          which

interests are subject to forfeiture to the United States pursuant

to Title 18, United States Code, Section 1963 (a) (1);

                         b.      any interest in, security of, claims against,

and property and contractual rights of any kind affording a source

of     influence         over,       the      enterprise             which    the    defendant         has

established, operated, controlled, conducted, and participated in

the conduct of,               in violation of Title 18,                       United States Code,

Section 1962, which interests, securities, claims, and rights are



                                                    19
         Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 20 of 23



subject to forfeiture to the United States pursuant to Title 18,

United States Code, Section 1963 (a) (2); or

                   c.     any property constituting and derived from any

proceeds which the defendant obtained,              directly and indirectly,

from racketeering activity, in violation of Title 18, United States

Code, Section 1962, which property is subject to forfeiture to the

United States pursuant to Title 18,              United States Code,         Section

1963 (a) (3).

             31.   As a result of committing the offense alleged in

Count Nine of this        Indictment,    NYSHIEM SPENCER,        a/k/a "Willy,"

SHALIK    JENKINS,      a/k/a   "Sha   Money,"     a/k/a     "Double   O,"    MALIK

TUNSTALL,    a/k/a "Leaky," PRICE TUNSTALL,           a/k/a "P-Black," NASIR

VINCENT, ALLAN GONZALEZ, a/k/a "Bobby," and JONELL DANFORTH, a/k/a

"JD," the defendants, shall forfeit to the United States, pursuant

to Title 21, United States Code, Section 853, any and all property

constituting, or derived from, any proceeds obtained, directly or

indirectly, as a result of said offense and any and all property

used, or intended to be used, in any manner or part, to commit, or

to facilitate the commission of,             said offense,    including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said offer:ise·.

            32.    As a result of committing the offense alleged in

Count Ten of this Indictment, ASHANAE MCLAUGHLIN,                the defendant,

shall forfeit to the United States, pursuant to Title 18, United

                                        20
         Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 21 of 23



States     Code,      Section        982(a) (2) (A),        any    and     all   property

constituting,       or     derived    from,      proceeds    the   defendant        obtained

directly or        indirectly,       as    a   result   of the     commission of said

offense,    including but not limited to a                   sum of money in United

States currency representing the amount of proceeds traceable to

the commission of said offense.

                            Substitute Assets Provision

             33.      If     any      of       the   above-described          forfeitable

property, as a result of any act or omission of the defendants:

                     a.      cannot       be   located upon       the    exercise    of   due

diligence;

                     b.      has been transferred or sold to, or deposited

with, a third person;

                     c.      has been placed beyond the jurisdiction of the

Court;

                     d.      has been substantially diminished in value; or

                     e.      has been commingled with other property which

cannot be subdivided without difficulty;




                                                21
.
•             Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 22 of 23



    it is the intent of the United States, pursuant to Title 18, United

    States    Code,   Section   1963(m),    Title   21,   United   States     Code,

    Section    853(p), and Title 28, United States Code, Section 2461(c),

    to seek forfeiture of any other property of the defendants up to

    the value of the above forfeitable property.

             (Title 18, United States Code, Sections 982 and 1963;
                Title 21, United States Code, Section 853; and
                 Title 28, United States Code, Section 2461.)




                                                 ~ .J,~
                                                GEDf'FRSffBERMAN ~
                                                United States Attorney




                                           22
                                                                1
Case 1:20-cr-00078-AT Document 1 Filed 01/28/20 Page 23 of 23




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK-


               UNITED STATES OF AMERICA

                          -   V.   -


                    NYSHIEM SPENCER,
                      a/k/a "Willy,"
                        LAFONE ELEY,
                    a/k/a "Fon Fon,"
                       STEFVON ELEY,
                      a/k/a "Balla"
                                .   ,
                     SHALIK JENKINS,
                   a/k/a "Sha Money,"
                   a/k/a "Double O,"
                     MALIK TUNSTALL,
                      a/k/a "Leaky,"
                     PRICE TUNSTALL,
                    a/k/a "P-Black,"
                      NASIR VINCENT,
                     ALLAN GONZALEZ,
                      a/k/a "Bobby,"
                    JONELL DANFORTH,
                        a/k/a "JD,"
                       ELIJAH BURT,
                   a/k/a "Dizzy," and
                  ASHANAE MCLAUGHLIN,
                        Defendants.


                   ~EALED INDICTMENT

                     20 Cr.

       (18 U.S.C. §§ 1959(a), 1962(d), 924(c),
        1349, 1028A, and 2; 21 U.S.C. § 846.)

                                   GEOFFREY S. BERMAN
                                            Attorney.


                                          Foreperson.
